DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/25/2021 has been entered.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-6 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 5 are rejected under 35 U.S.C. 102(a)(1/2) as being anticipated by Kanda (JP 2004-074510).
For citations from Kanda, please see the English translation made of record.
Regarding claims 1 and 5:
	Kanda discloses a recording device comprising:
	a recording head (102) in which a plurality of nozzle rows are arranged in a predetermined direction that includes a first nozzle row (e.g. the odd nozzle row: Fig. 9) including a plurality of nozzles for ejecting ink having a predetermined color (paragraphs 37, 52-53 & Fig. 9), and a second nozzle row (e.g. the even nozzle row: Fig. 9) including a plurality of nozzles for ejecting ink having an identical color to the predetermined color (paragraphs 37, 52-53 & Fig. 9); and
	a control unit (at least the head drive control circuit 715) configured to control ejection of ink by the nozzles (paragraphs 33-35),
	wherein the control unit, when a test pattern for an inspection of a missing dot due to an ejecting defect of the nozzles is recorded on a recording medium (“test pattern”: e.g. Fig. 13), records one dot pattern (one of patterns 1-10) of dot patterns (patterns 1-10), each of which is an individual element that forms the test pattern (Fig. 13), by controlling ejection of ink dots from a nozzle of the first row (e.g. n1), and ejection of ink dots from a nozzle of the second nozzle row (e.g. n2) so that each of all the ink dots that are ejected from the nozzle of the first nozzle row and form the one dot pattern overlaps each of all the ink dots that are ejected from the nozzle of the second nozzle row and form the one dot pattern (Fig. 13).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kanda (JP 2004-074510) in view of Hamamoto (US 2007/0008555 A1).
Regarding claim 6:
	Kanda discloses all the limitations of claim 1, and also that when the one dot pattern of the test pattern is recorded on the recording medium, the control unit provides print data defining ejection of non-ejection of a dot of the ink per pixel for the one dot pattern (paragraph 34 & Fig. 13), allocates the print data to the nozzle of the first nozzle row and the nozzle of the second nozzle row, and records the one dot pattern based on the generated print data so that each of the all of the ink dots ejected from the nozzle of the first nozzle row to form the one dot pattern overlaps each of the all of the ink dots ejected from the nozzle of the second nozzle row to form the one dot pattern (Fig. 13).
	Kanda does not expressly disclose the particular process of generating the print data for the dot pattern.
However, Hamamoto discloses a recording device that generates print data defining ejection or non-ejection of a dot of ink for a test pattern (paragraph 101), copying the print data (paragraph 116), and allocating the generated print data that has been generated and copied to the respective nozzles (paragraph 121 & Fig. 8).  Hamamoto teaches that such a generation of test pattern data eliminates the need to perform data reading requests, and the like (paragraph 119).
	Therefore, at the time of filing, it would have been obvious to a person of ordinary skill in the art to generate data for each of Kanda’s dot patterns in the manner taught by Hamamoto.

Allowable Subject Matter
Claims 2-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 2 contains allowable subject matter since the prior art of record does not disclose or make obvious a recording device comprising a control unit configured to record the one dot pattern “so that each of the all of the ink dots ejected from the nozzle of the first nozzle row to form the one dot pattern, and each of the all of the ink dots ejected from the nozzle of the second nozzle row not corresponding to a nozzle row adjacent to the first nozzle row in the predetermined direction overlap.”  It is this limitation, in combination with other features and limitations of claim 2, that indicates allowable subject matter over the prior art of record.
Claim 3 contains allowable subject matter since the prior art of record does not disclose or make obvious a recording device comprising a control unit configured to record the one dot pattern “so that each of the all of the ink dots ejected from the nozzle of the first nozzle row to form the one dot pattern, and each of the all of the ink dots ejected from the nozzle of the second nozzle row included in the head chip that is different from the head chip including the 
Claim 4 contains allowable subject matter since the prior art of record does not disclose or make obvious a recording device comprising a control unit configured to record the one dot pattern “so that each of the all of the ink dots ejected from the nozzle of the first nozzle row to form the one dot pattern, and each of the all of the ink dots ejected from the nozzle of the second nozzle row to form the one dot pattern overlap, with the nozzle of the first nozzle row and the nozzle of the second nozzle row being at an identical position in a direction orthogonal to the predetermined direction.”  It is this limitation, in combination with other features and limitations of claim 4, that indicates allowable subject matter over the prior art of record.

Communication with the USPTO
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHELBY LEE FIDLER whose telephone number is (571)272-8455.  The examiner can normally be reached on Monday-Friday, 8:30am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 


SHELBY L. FIDLER
Primary Examiner
Art Unit 2853



/SHELBY L FIDLER/            Primary Examiner, Art Unit 2853